REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-19, the Perez (U.S. PGPub No. 2018/0000347), Quinlan (U.S. PGPub No. 2016/0242654), Faarbaek (U.S. PGPub No. 2008/0275327),  references fail to teach a second adhesive layer having the first adhesive material having a first and second adhesive strength in response to existing water or humidity and in response to a lack of water or humidity and a second adhesive material having a third and fourth adhesive strength in response to the presence or lack of presence of water or humidity; and an electrolyte preservation portion included in the first adhesive layer in contact with the at least one electrode and filled with an electrolyte, wherein the electrolyte preservation portion is exposed to the outside through the at least one opening and is distinguished from the at least one first region and the at least one second region of the second adhesive layer.. The Perez reference teaches a similar device wherein a similar second adhesive layer comprises two distinct adhesive materials (Fig 55L, hydrogel 5568 and acrylic adhesive 5568). However, Perez fails to cure the above noted deficiencies. Quinlan teaches a similar device, including a first adhesive layer attached to a housing surface (Fig 7a-b adhesive 722), but fails to cure any of the above noted deficiencies. The Farrbaek reference teaches the use of an adhesive material having a stronger adhesive strength in the presence of water than its adhesive strength in response to the lack of existing water or humidity, but fails to cure the deficiencies noted above. All other references cited in previous office actions on the record fail to cure the above noted deficiencies. Furthermore, no other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794